'              Od>
Shanisha Y. Smith
7373 Ardmore Street #1446
Houston, Texas 77054
smith shanisha(5),yahoo.com

October 1,2015

Texas Court of Criminal Appeals
                                                                           RECEIVED IN
                                                                         ©QUBTOFCRMNA! APPEALS
Court of Criminal Appeals
P.O. Box 12308                                                             ,      OCT 09 2315
Austin, Texas 78711

cc:
                                                                               Ab@IAcoste.Cler>'
Letitia D. Quinones
1207 S. Shepherd Dr.
Houston, Texas 77019
713-523-7878
713-523-7887 (Fax)
quinoneslaw(S),yahoo.com (Email)

Dear Clerk:


RE: Samuels, Jonathan Edgar, 11.07 HC; WR-82,485-01 & WR-82,485-02

I accepted a position as a federal judicial law clerk to the Honorable George C. Hanks, Jr. for the
Southern District of Texas. My appointment term began September 8, 2015.

My current case was forwarded to the Court of Criminal Appeals onNovember 21, 2014, with both sides'
application, briefs, and findings of fact and conclusions of law. The case is still pending before the Court.

However, I am prohibited from practicing law during my term of employment. A judicial employee
should not engage in the practice of law except that a judicial employee may act pro se, may perform
routine legal work incident to the management of the personal affairs of the judicial employee or a
member of the judicial employee's family, and may provide pro bono legal services in civil matters, so
long as such pro se, family, or pro bono legal work does not present an appearance of impropriety, does
not take place while on duty or in the judicial employee's workplace, and does not interfere with the
judicial employee's primary responsibility to the office in which thejudicial employee serves. I may have
additional limitations imposed by my appointing judge or the Court.

I amtransferring the case to myco-counsel, who hasbeen involved with the case from the beginning: Ms.
Letitia D. Quinones. Therefore, please remove me from the case and enter Ms. Letitia Quinones as a
notice of appearance as of the date of this letter. Please send all notices and correspondence to the new
attorney on the case. Thank you for your time.

Please contact me if you have any questions or concerns.
                                                                        DATE: lo/>-lhC_
Sincerely,
                                                                        FILE IN WRITFILE

Shanisha Y. Smith                                                       BY:          L^-^